December 19, 2007 Via Edgar Filing and Regular U.S. Mail Ms. Hanna T. Teshome Special Counsel Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-5546 Re:Caterpillar Inc. Definitive 14A Filed April 17, 2007 File No. 001-2007 Dear Ms. Teshome: Pursuant to our telephone conversation of December 18, 2007, Caterpillar Inc. will provide a response to your letter of December 7, 2007 on or before January 14, 2008. If you have any questions or concerns, please do not hesitate to contact me. Very truly yours, /s/Joseph H. Currin Joseph H. Currin Corporate Counsel
